DETAILED ACTION
This Office action is in response to the amendment filed on October 28, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Notice of Allowance
Applicant is advised that the Notice of Allowance mailed November 04, 2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Examiner’s Note
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (U.S. Pat. No. 2010/0289423 A1, hereinafter “Yao”).

In re claim 1, Yao discloses (Figs. 3 and 9) a power converter (buck-boost converter) configured to provide energy at an output port (Vo) based on energy provided at an input port (Vin); wherein the power converter comprises, 
- a first switch (Q1), wherein a first node of the first switch (left side node of Q1) is coupled to the input port (Vin) and wherein a second node (right side node of Q1) of the first switch is coupled to an intermediate point (301); 
- a second switch (Q2), wherein a first node of the second switch (left side node of Q2) is coupled to the intermediate point (301) and wherein a second node of the second switch (right side node of Q2) is coupled to an inductor point (node coupling Q2, D1 and L); 
- a capacitor (C4), wherein a first node of the capacitor (upper node of capacitor C4) is coupled to the intermediate point (301); - a first diode element (D1), wherein a first node of the first diode element (lower side node of D1) is coupled to a second node of the capacitor (right 
- a second diode element (D2), wherein a first node of the second diode element (lower side node of D2) is coupled to a reference port (ground), and wherein a second node of the second diode element (upper side node of D2) is coupled to the second node of the capacitor (right side node of C4); and 
- an inductor (L), wherein a first node of the inductor (left side node of L) is coupled to the inductor point (node coupling Q2, D1 and L) and wherein a second node of the inductor (right side node of L) is coupled to the output port (Vo).

In re claim 2, Yao discloses (Fig. 3) wherein the power converter comprises a control unit (130); and 
- the control unit (130) is configured to operate the power converter in different operation states to provide power at the output port (Para. 0019).

In re claim 3, Yao discloses (Fig. 9) wherein - the control unit is configured to operate the power converter in a first operation state (Para. 0024-0025); and 
- within the first operation state the first switch is closed or ON and the second switch is open or OFF (Para. 0024-0025).

In re claim 4, Yao discloses (Fig. 9) wherein - the control unit is configured to operate the power converter in a second operation state (Para. 0024-0025); and 


In re claim 5, Yao discloses (Fig. 9) wherein the control unit is configured to - detect that energy is requested at the output port (voltage feedback 138 request energy from the output port); and 
- operate the power converter in the first operation state, to provide energy from the input port to the output port (Para. 0024-0025), and to charge energy from the input port to the capacitor (Para. 0024-0025).

In re claim 7, Yao discloses (Fig. 9) wherein the control unit is configured to - detect that energy is requested at the output port (voltage feedback 138 request energy from the output port); and 
- determine that the power converter has been and/or is being operated in the first operation state (Para. 0024-0025); and 
- operate the power converter in the second operation state, to provide energy stored within the capacitor to the output port (Para. 0024-0025).

In re claim 15, Yao discloses (Fig. 3) wherein the first diode element (D1) and/or the second diode element (D2) are configured to enable a current from the respective first node to the respective second node, and to block a current from the respective second node to the respective first node (Para. 0016-0020); and/or the first diode element and/or the second diode 

In re claim 19, Yao discloses (Fig. 3) a method for operating a power converter (buck-boost converter) according to claim 1 (See rejection of claim 1 as explained above); wherein the method comprises, 
- operating the power converter in different operation states to provide power at the output port at a regulated output voltage (Para. 0016-0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Pat. No. 2010/0289423 A1, hereinafter “Yao”) in view of Ihs (U.S. Pub. No. 2015/0194882 A1, hereinafter “Ihs”).

In re claim 8, Yao fails to disclose wherein the control unit is configured to determine a voltage indication of an output voltage of the energy provided at the output port; and operate the power converter in dependence of the voltage indication, to regulate the output voltage to a target voltage.
Ihs teaches a converter circuit (Fig. 2), wherein the control unit (CTL) is configured to determine a voltage indication of an output voltage (the control unit CTL receives a measurement of the output voltage OV) of the energy provided at the output port (output node); and operate the power converter in dependence of the voltage indication, to regulate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yao wherein the control unit is configured to determine a voltage indication of an output voltage of the energy provided at the output port; and operate the power converter in dependence of the voltage indication, to regulate the output voltage to a target voltage, as disclosed in Ihs to provide a switched power stage capable of following strong variations of current demands without generating voltage overshoots (Para. 0008).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Pat. No. 2010/0289423 A1, hereinafter “Yao”) in view of Nijhof et al. (U.S. Pub. 2009/0115341 A1, hereinafter “Nijhof”).

In re claim 16, Yao discloses (Fig. 3) wherein - the power converter comprises an output capacitor (C3) which is coupled to the output port (Vo). 
Yao fails to disclose wherein - the output capacitor and the inductor are split up in several partial capacitors and several partial inductors to form a fourth or higher order output filter.
Nijhof teaches (Fig. 1) a converter (10), wherein - the output capacitor and the inductor are split up in several partial capacitors and several partial inductors to form a fourth or higher order output filter (Para. 0032).
.

Allowable Subject Matter
Claims 6, 9-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 6, the prior art of record fails to disclose or suggest “wherein the control unit is configured to - detect that no further energy is required at the output port, while the power converter is operated in the first operation state; and - maintain the power converter in the first operation state and/or suspend operating the power converter in the second operation state” in combination with all other limitations of the claim. 

Regarding to claim 9, the prior art of record fails to disclose or suggest “wherein the control unit is configured to adapt a cycle rate for repeating a cycle comprising a plurality of different operation states of the power converter; adapt a number of active phases from a plurality of different phases of the power converter; and/or adapt a capacitance value of the capacitor in dependence of the voltage indication” in combination with all other limitations of the claim.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein the control unit is configured to set one or more succeeding time instants for changing between different operation states in dependence of a time constant, which depends on a capacitance of the capacitor and an inductance of the inductor” in combination with all other limitations of the claim.

Regarding to claim 11, the prior art of record fails to disclose or suggest “the power converter comprises a plurality of phases, which are arranged in parallel to one another between the input port and the inductor point” in combination with all other limitations of the claim. Claims 12-13 depend directly from claim 11, and are, therefore, also objected at least for the same reasons set above.

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein a capacitance value of the capacitor is adjustable; and the power converter comprises a control unit configured to adapt the capacitance value of the capacitor during operation of the power converter” in combination with all other limitations of the claim.

Regarding to claim 17, the prior art of record fails to disclose or suggest “the power converter comprises a third diode element which is configured to couple the inductor point to the reference port; wherein the third diode element is implemented using a switch; the power converter comprises a control unit; and the control unit is configured to maintain the first diode element and the second diode element open; maintain the second switch closed; perform power conversion between the input port and the output port by alternatingly switching on and off the first switch and the third diode element” in combination with all other limitations of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838                                                                                                                                                                                                        



/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838